


Exhibit 10.1
 
INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
____________________, by and between PDI, Inc., a Delaware corporation (the
“Company”), and ___________________________ (“Indemnitee”).
 
RECITALS
 
WHEREAS, Indemnitee performs a valuable service to the Company in [his] [her]
capacity as [a director and/or an officer] of the Company;
 
WHEREAS, the Company’s Certificate of Incorporation, as amended (the “Charter”)
includes provisions for the indemnification of the directors, officers,
employees and other agents of the Company, as authorized by the Delaware General
Company Law, as amended (the “DGCL”);
 
WHEREAS, the Charter and the DGCL, by their non-exclusive nature, permit
contracts between the Company and its directors, officers, employees and other
agents with respect to indemnification of such persons;
 
WHEREAS, in recognition of Indemnitee’s need for (a) substantial protection
against personal liability based on Indemnitee’s reliance on the Charter, and
(b) specific contractual assurance that the protection provided in the Charter
will be available to Indemnitee (regardless of, among other things, any
amendment to or revocation of the Charter, any change in the composition of the
Company’s board of directors or a change in control of the Company); and
 
WHEREAS, in order to induce Indemnitee to [continue to] serve as [a director/an
officer] of the Company, the Company has determined and agreed to enter into
this Agreement with Indemnitee.
 
NOW, THEREFORE, in consideration of Indemnitee’s service as [a director and/or
an officer] of the Company following the date hereof, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Indemnitee hereby agree as follows:
 
1. Services to the Company.  Indemnitee will serve, at the will of the Company
or under separate contract, if any such contract exists, as [a director/an
officer] of the Company or as a director, officer or other fiduciary of an
affiliate of the Company faithfully and to the best of [his] [her] ability so
long as [he] [she] [is duly elected or appointed] by the Company or such
affiliate; provided, however, that Indemnitee may at any time and for any reason
resign from such position (subject to any contractual obligation that Indemnitee
may have assumed apart from this Agreement) and that the Company or any
affiliate shall have no obligation under this Agreement to continue Indemnitee
in any such position.
 
2. Indemnification of Indemnitee.  The Company agrees to hold harmless and
indemnify Indemnitee to the fullest extent authorized or permitted by the
provisions of the Charter and the DGCL, as the same may be amended
 
 
 
 

--------------------------------------------------------------------------------

 
from time to time (but, only to the extent that such amendment permits the
Company to provide broader indemnification rights than the Charter or the DGCL
permitted prior to adoption of such amendment).
 
3. Additional Indemnity.  In addition to and not in limitation of the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 4 hereof, the Company further agrees to hold
harmless and indemnify Indemnitee:
 
(a) against any and all expenses (including attorneys’ fees), witness fees,
damages, judgments, fines and amounts paid in settlement and any other amounts
that Indemnitee becomes legally obligated to pay (including any federal, state
or local taxes imposed on Indemnitee as a result of receipt of reimbursements or
advances of expenses under this Agreement) because of any claim or claims made
against or by [him] [her]in connection with any threatened, pending or completed
action, suit or proceeding, including any appeal and the premium, security for,
and other costs relating to any costs bond, supersedes bond, or other appeal
bond or its equivalent, whether civil, criminal, arbitrational, administrative
or investigative, whether formal or informal (including an action by or in the
right of the Company), to which Indemnitee is, was or at any time becomes a
party or a witness, or is threatened to be made a party or a witness, by reason
of the fact that Indemnitee is, was or at any time becomes a director, officer,
employee or other agent of the Company, or is or was serving or at any time
serves at the request of the Company as a director, officer, employee or other
agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise; and
 
(b) otherwise to the fullest extent as may be provided to Indemnitee by the
Company under the non-exclusivity provisions of the DGCL and the Charter.
 
4. Limitations on Additional Indemnity.  No indemnity pursuant to Section 3
hereof shall be paid by the Company:
 
(a) on account of any claim or  proceeding against Indemnitee for an accounting
of profits made from the purchase or sale by Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the Securities Exchange
Act of 1934, as heretofore or hereafter amended (the “Exchange Act”), or similar
provisions of any federal, state or local law, provided, however, if and when
Indemnitee ultimately establishes in any such proceeding that no recovery of
profits from Indemnitee is permitted under Section 16(b) of the Exchange Act or
such similar provision of any similar federal, state or local law, then,
notwithstanding anything to the contrary provided in this Section 4(a),
indemnification pursuant to this Agreement shall then be permitted;
 
(b) on account of Indemnitee’s conduct that is established by a final judgment
as knowingly fraudulent or deliberately dishonest or that constituted willful
misconduct;
 
(c) on account of Indemnitee’s conduct that is established by a final judgment
as constituting a breach of Indemnitee’s duty of loyalty to the Company or
resulting in any personal profit or advantage to which Indemnitee was not
legally entitled;
 
 
 

--------------------------------------------------------------------------------

 
 
(d) for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
bylaw or agreement, except in respect of any excess beyond payment under such
insurance, clause, bylaw or agreement;
 
(e) if indemnification is not lawful (and, in this respect, both the Company and
Indemnitee have been advised that the Securities and Exchange Commission
believes that indemnification for liabilities arising under the federal
securities laws is against public policy and is, therefore, unenforceable and
that claims for indemnification should be submitted to appropriate courts for
adjudication); or
 
(f) in connection with any proceeding (or part thereof) initiated by Indemnitee,
or any proceeding by Indemnitee against the Company or its directors, officers,
employees or other agents, unless (i) such indemnification is expressly required
to be made by law, (ii) the proceeding was authorized by the board of directors
of the Company, (iii) such indemnification is provided by the Company, in its
sole discretion, pursuant to the powers vested in the Company under the DGCL, or
(iv) the proceeding is initiated pursuant to Section 11 hereof.
 
5. Continuation of Indemnity.  All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer, employee or other agent of the Company (or is or was serving at the
request of the Company as a director, officer, employee or other agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise) and shall continue thereafter so long as Indemnitee shall be
subject to any possible claim or threatened, pending or completed action, suit
or proceeding, whether civil, criminal, arbitrational, administrative or
investigative, by reason of the fact that Indemnitee was serving in the capacity
referred to herein.
 
6. Partial Indemnification.  Indemnitee shall be entitled under this Agreement
to indemnification by the Company for a portion of the expenses (including
attorneys’ fees), witness fees, damages, judgments, fines and amounts paid in
settlement and any other amounts that Indemnitee becomes legally obligated to
pay in connection with any action, suit or proceeding referred to in Section 3
hereof even if not entitled hereunder to indemnification for the total amount
thereof, and the Company shall indemnify Indemnitee for the portion thereof to
which Indemnitee is entitled.
 
7. Notification and Defense of Claim.  As soon as practicable, and in any event,
not later than thirty (30) days after Indemnitee becomes aware, by written or
other overt communication, of any pending or threatened litigation, claim or
assessment, Indemnitee will, if a claim in respect thereof is to be made against
the Company under this Agreement, notify the Company of such pending or
threatened litigation, claim or assessment; but the omission so to notify the
Company will not relieve it from any liability which it may have to Indemnitee
otherwise than under this Agreement.  With respect to any such pending or
threatened litigation, claim or assessment as to which Indemnitee notifies the
Company of the commencement thereof:
 
(a) the Company will be entitled to participate therein at its own expense;
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) except as otherwise provided below, the Company may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election to assume the defense thereof, the Company will not be liable to
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense thereof except for
reasonable costs of investigation or otherwise as provided below. Indemnitee
shall have the right to employ separate counsel in such action, suit or
proceeding but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by the Company, (ii) Indemnitee shall have reasonably concluded, and
so notified the Company, that there is an actual conflict of interest between
the Company and Indemnitee in the conduct of the defense of such action, or
(iii) the Company shall not in fact have employed counsel to assume the defense
of Indemnitee in connection with such action, in any of such cases the fees and
expenses of Indemnitee’s separate counsel shall be at the expense of the
Company.  The Company shall not be entitled to assume the defense of any action,
suit or proceeding brought by or on behalf of the Company or as to which
Indemnitee shall have made the conclusion provided for in clause (ii) above; and
 
(c) the Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent, which consent shall not be unreasonably withheld or
delayed.  The Company shall be permitted to settle any action or claim except
that it shall not settle any action or claim in any manner which would impose
any penalty or limitation on Indemnitee without Indemnitee’s written consent,
which consent may be given or withheld in Indemnitee’s sole discretion.
 
8. Expenses. The Company shall advance, prior to the final disposition of any
proceeding, promptly following request therefore, all expenses incurred by
Indemnitee in connection with such proceeding upon the Company’s receipt of an
undertaking by or on behalf of Indemnitee to repay said amounts if it shall be
determined ultimately that Indemnitee is not entitled to be indemnified under
the provisions of this Agreement, the Charter, the DGCL or otherwise.  Such
undertaking shall be accepted by the Company without regard to the financial
ability of Indemnitee to make such repayment.  Without limiting the foregoing,
if any action, suit or proceeding is disposed of on the merits or otherwise
(including a disposition without prejudice), without (i) the final disposition
being adverse to Indemnitee, (ii) a final adjudication that Indemnitee was
liable to the Company, (iii) a plea of guilty (iv) a final adjudication that
Indemnitee did not act in good faith, and in a manner [he] [she] reasonably
believed to be in or not opposed to the best interests of the Company, or (v)
with respect to any criminal proceeding, a final adjudication that Indemnitee
had reasonable cause to believe his conduct was unlawful, Indemnitee shall be
considered for the purposes hereof to have been wholly successful with respect
thereto.
 
9. Information Sharing.  To the extent that the Company receives a request or
requests from a governmental third party or other licensing or regulating
organization (the “Requesting Agency”), whether formal or informal, to produce
documentation or other information concerning an investigation, whether formal
or informal, being conducted by the Requesting Agency, and such investigation is
reasonably likely to include review of any
 
 
 
 

--------------------------------------------------------------------------------

 
actions or failures to act by Indemnitee, the Company shall promptly give notice
to Indemnitee of said request or requests and any subsequent request. In
addition, the Company shall provide Indemnitee with a copy of any and all
information or documentation that the Company shall provide to the Requesting
Agency.
 
10. No Imputation.  The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Company or the Company itself shall
not be imputed to Indemnitee for purposes of determining any rights under this
Agreement.
 
11. Enforcement of Indemnity.  Any right to indemnification or advances granted
by this Agreement to Indemnitee shall be enforceable by or on behalf of
Indemnitee in any court of competent jurisdiction if (i) the claim for
indemnification or advances is denied, in whole or in part, or (ii) no
disposition of such claim is made within ninety (90) days after a request
therefore.  Indemnitee, in such enforcement action, if successful in whole or in
part, shall be entitled to be paid also the expense of prosecuting his
claim.  It shall be a defense to any action for which a claim for
indemnification is made under Section 3 hereof (other than an action brought to
enforce a claim for an advance or reimbursement of expenses under this
Agreement, provided that the required undertaking has been tendered to the
Company) that Indemnitee is not entitled to indemnification because of the
limitations set forth in Section 4 hereof.  Neither the failure of the Company
(including its board of directors or its stockholders) to have made a
determination prior to the commencement of such enforcement action that
indemnification of Indemnitee is proper in the circumstances, nor an actual
determination by the Company (including its board of directors or its
stockholders) that such indemnification is improper shall be a defense to the
action or create a presumption that Indemnitee is not entitled to
indemnification under this Agreement or otherwise.
 
12. Subrogation.  In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.
 
13. Non-Exclusivity of Rights.  The rights conferred on Indemnitee by this
Agreement shall not be exclusive of any other right which Indemnitee may have or
hereafter acquire under any statute, provision of the Charter, agreement, vote
of stockholders or directors, or otherwise, both as to action in his official
capacity and as to action in another capacity while holding office.
 
14. Survival of Rights.
 
(a) The rights conferred on Indemnitee by this Agreement shall continue after
Indemnitee has ceased to be a director, officer, employee or other agent of the
Company or to serve at the request of the Company as a director, officer,
employee or other agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, and shall inure to the benefit
of Indemnitee’s heirs, executors and administrators.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
 
15. Separability.  Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.  Furthermore, if this Agreement shall be
invalidated in its entirety on any ground, then the Company shall nevertheless
indemnify Indemnitee to the fullest extent provided by the Charter, the DGCL or
any other applicable law.
 
16. Governing Law; Choice of Forum.  This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without regard to its principles of conflicts of laws.  The Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement may be brought in
the Delaware Court of Chancery, (ii) consent to submit to the jurisdiction of
the Delaware Court of Chancery for purposes of any action or proceeding arising
out of or in connection with this Agreement, (iii) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court of
Chancery, and (iv) waive, and agree not to plead or to make, any claim that any
such action or proceeding brought in the Delaware Court of Chancery has been
brought in an improper or inconvenient forum.
 
17. Amendment and Termination.  No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.
 
18. Identical Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute but one and the same Agreement.  Only
one such counterpart need be produced to evidence the existence of this
Agreement.
 
19. Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) upon
delivery, if delivered by hand to the party to whom such communication was
directed or (ii) upon the next business day after the date on which such
communication was delivered to a nationally recognized overnight courier
service:
 
If to Indemnitee, at the address indicated below.
 
If to the Company, to:
PDI, Inc.
Morris Corporate Center 1, Building A
300 Interpace Parkway
Parsippany, NJ 07054
Attention:                                [Chief Executive Officer]
 
 
 
 

--------------------------------------------------------------------------------

 
or to such other address as may have been furnished to Indemnitee by the
Company.
 
IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.
 


 
PDI, Inc.
[INDEMNITEE]

 


 
____________________________
____________________________________

 


 
By:
Name:

 
Name:
 

 
Title:
 

 
 
Address:

 
 
 
____________________________________

 
 
 
____________________________________

 
 
 
____________________________________

 
 
 
____________________________________

 


 

 
 

--------------------------------------------------------------------------------

 

Schedule of Differences
 
Other than the identification of the Indemnitee, each Indemnification Agreement
executed with the executive officers listed below is substantially the same as
this form and as each other.


                                    

                                                   
 

Officer        Title     Nancy Sue Lurker    Chief Executive Officer Jeffrey E.
Smith          Chief Financial Officer David Kerr  Senior Vice President,
Business Development Kathy Marsico         Senior Vice President, Human
Resources Richard P. Micali    Senior Vice President, New Markets and Services
Strategy Frank Arena  Senior Vice President, Shared Sales and Commercial
Operations Jo Ann Saitta  Senior Vice President, Information Technology Jack
Davis                                                       CEO, Group DCA Rob
Likoff     CEO, Group DCA Rhonda De Stefano Vice President and Associate General
Counsel Patrick Kane     Vice President, Corporate Controller Jade
Shields                                            Vice President, Corporate
Compliance and Ethics      Director   Gerald
Belle                                            Chairman of the Board John
Federspiel   Veronica A. Lubatkin   Frank Ryan   Jack Stover    
Stephen J. Sullivan
  Jan Martens Vecsi              

 
                                                                                                                                                                                                                                                                                                                                                                                                                                   

 

